DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2022 has been entered.
 
Response to Arguments
	Examiner acknowledges the cancellation of claim 17.
Applicant’s arguments in view of the claim amendments, see pages 7-8 of the Remarks, filed 21 October 2022, with respect to the 35 U.S.C. 112 (a) rejection of claims 16 and 18-21 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claims 16 and 18-21 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 11-14 of the Remarks, filed 22 September 2022, with respect to the 35 U.S.C. 103 rejection of claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-15 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the carbonation unit" in lines 2-3.  It is unclear if the “carbonation unit” is the same as “a carbonation system” or if it is own element. For purposes of examination, the limitation will be considered as the same as the carbonation system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 20150012163 A1) in view of Huang (US 20170011580 A1) in further view of Meji (US 20190049988 A1) and Kline (US 20150144653 A1).
Regarding Claim 1:
Crawley discloses a mobile product dispenser (Paragraph [109]), comprising:
a product-dispensing system (100 and 601, Figure 21), comprising: 
a first product-ingredient chamber (660, Figure 21), wherein a first product ingredient is disposed within the first product-ingredient chamber (Paragraph [0109]), 
a second product-ingredient chamber (660, Figure 21), wherein a second product ingredient is disposed within the second product-ingredient chamber (Paragraph [0109]), 
a product dispenser (630, Figure 21); 
wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location (Paragraph [0090]), and 
wherein the product dispenser is configured to dispense at least one of the first and second product ingredients to dispense the product selected by the user (Paragraph [0109]).
	Crawley does not disclose:
A control unit configured to store user information related to an identity of a user and a location from a mobile electronic device of the user and to receive the location from the mobile electronic device of the user, wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location received from the mobile electronic device, and 
a scanner configured to acquire information usable to authenticate the identity of the user at the location; 
wherein the mobile product dispenser is configured to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product.
	Huang teaches a mechanized mobile merchantry comprising:
A control unit configured to receive the location from the mobile electronic device of the user (Paragraph [0115]), 
wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location received from the mobile electronic device (Paragraph [0115]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley to include a control unit configured to receive the location from the mobile electronic device of the user, wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location received from the mobile electronic device as taught by Huang with the motivation to sell good or services to the customer at the customer’s location. 
	Crawley and Huang do not teach:
A control unit configured to store user information related to an identity of a user and a location from a mobile electronic device of the user, and 
a scanner configured to acquire information usable to authenticate the identity of the user at the location; 
wherein the mobile product dispenser is configured to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product.
	Meji teaches an autonomous delivery vehicle comprising:
A control unit (Paragraph [0154]) configured to store user information related to an identity of a user (Paragraph [0046]), and 
a scanner configured to acquire information usable to authenticate the identity of the user at the location (Paragraph [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley and Huang to include control unit configured to store user information related to an identity of a user and a scanner configured to acquire information usable to authenticate the identity of the user at the location as taught by Meji with the motivation to deliver the customer’s order at a location and verify that the customer is the correct customer before permitting removal of the order. 
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the control unit of Crawley, which can store a map, can be modified to have the ability to receive the location of the user mobile device as seen in Huang while storing the information as seen in Meji. Huang receives and stores instructions (Paragraph [0067]) and the control unit of Meji can obtain multiple locations (Paragraphs [0169]). 
Crawley, Huang, and Meji do not teach:
Wherein the mobile product dispenser is configured to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product.
	Kline teaches a product dispenser comprising:
 Wherein the product dispenser is configured to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product (Paragraph [0250]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, and Meji to include the product dispenser is configured to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product as taught by Kline with the motivation to recommend different formulations for a customized product. 

Regarding Claim 2:
Crawley discloses:
Wherein the first product ingredient is water, and wherein the second product ingredient is flavored syrup (Paragraph [0109]).

Regarding Claim 4: 
Crawley discloses:
Wherein the product dispenser comprises at least one dispensing nozzle (Figure 21, the product dispenser is the dispensing nozzle (630) which the mobile product dispenser has one dispensing nozzle).

Regarding Claim 5:
Crawley discloses:
Wherein the product dispenser comprises only one dispensing nozzle (Figure 21, the product dispenser is the dispensing nozzle (630) which the mobile product dispenser has one dispensing nozzle).

Regarding Claim 8:
Crawley discloses:
Wherein the product-dispensing system is a carbonated beverage fountain (Paragraph [0108]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Kline, Meji and Bowman (US 2462019 A).
Regarding Claim 3:
Crawley discloses:
Wherein the product dispensing system further comprises a third product-ingredient chamber (660, Figure 21) and a third product ingredient disposed within the third product-ingredient chamber (Paragraph [0109]), wherein the product-dispensing system is configured to dispense a fist type of beverage comprising the first and second product ingredients (Paragraph [0109]). 
Crawley, Huang, Kline, and Meji do not teach:
Wherein the product dispensing system further comprises a third product-ingredient chamber and a third product ingredient disposed within the third product-ingredient chamber, wherein the product-dispensing system is configured to dispense a fist type of beverage comprising the first and second product ingredients and wherein the product-dispensing system is configured to dispense a second type of beverage comprising the first and third product ingredients.
	Bowman teaches a beverage dispenser comprising:
 Wherein the product dispensing system further comprises a third product-ingredient chamber and a third product ingredient disposed within the third product-ingredient chamber (Column 6, Lines 49-52), wherein the product-dispensing system is configured to dispense a fist type of beverage comprising the first and second product ingredients and wherein the product-dispensing system is configured to dispense a second type of beverage comprising the first and third product ingredients (Column 15, Lines 35-73).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Kline, and Meji to include the product dispensing system further comprises a third product-ingredient chamber and a third product ingredient disposed within the third product-ingredient chamber, wherein the product-dispensing system is configured to dispense a fist type of beverage comprising the first and second product ingredients and wherein the product-dispensing system is configured to dispense a second type of beverage comprising the first and third product ingredients as taught by Bowman with the motivation to dispense a beverage according to how the customer would like to have the beverage flavored. 

Regarding Claim 6:
Crawley discloses:
The product dispensing system (Paragraph [0109]) that can move to the location of the user (Paragraph [0090]).
Crawley, Kline, and Meji do not teach:
Wherein the product-dispensing system further comprises a carbonation system, wherein a dispensed beverage is carbonated by the carbonation unit at the location of the user.
	Huang teaches:
The product dispensing system that can move to the location of the user (Paragraph [0115]).
Crawley, Huang, Kline, and Meji do not teach:
Wherein the product-dispensing system further comprises a carbonation system, wherein a dispensed beverage is carbonated by the carbonation unit at the location of the user.
	Bowman teaches a beverage dispenser comprising:
 Wherein the product-dispensing system further comprises a carbonation system (1, 35, and 536, Figure 21, the carbon dioxide tank, the tank, and the main gas pipe is the carbonation system), wherein a dispensed beverage is carbonated by the carbonation unit (Column 8, Lines 45-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Kline, and Meji to include the product dispensing system further comprises a third product-ingredient chamber and a third product ingredient disposed within the third product-ingredient chamber, wherein the product-dispensing system is configured to dispense a fist type of beverage comprising the first and second product ingredients and wherein the product-dispensing system is configured to dispense a second type of beverage comprising the first and third product ingredients as taught by Bowman with the motivation to dispense a beverage according to how the customer would like to have the beverage flavored. 
It also would have been obvious to a person having ordinary skill in the art that the beverage made in Crawley can be carbonated as seen in Bowman at the location of the user seen in Huang as well as Meji.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Kline, Meji and Melville (US 20170253473 A1).
Regarding Claim 7:
Crawley discloses:
Wherein the product dispensing (Paragraph [0109]) and the product dispenser (630, Figure 21).
Crawley, Huang, Kline, and Meji do not teach:
Further comprising a waste chamber, wherein the waste chamber is disposed beneath the product dispenser, and wherein the waste chamber collects excess beverage that is dispensed by the product dispenser.
	Melville teaches a cold beverage dispenser comprising:
 Further comprising a waste chamber (32, Figure 1), wherein the waste chamber (32, Figure 1) is disposed beneath the product dispenser (18, Figure 4), and wherein the waste chamber collects excess beverage that is dispensed by the product dispenser (Paragraph [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Kline, and Meji to include a waste chamber, wherein the waste chamber is disposed beneath the product dispenser, and wherein the waste chamber collects excess beverage that is dispensed by the product dispenser as taught by Melville with the motivation to collect excess fluid from the dispenser to help prevent the fluid causing the dispenser from getting dirty. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Kline, Meji and Shannon (US 4903862 A).
Regarding Claim 9:
Crawley discloses:
Wherein the product dispensing (Paragraph [0109]) and product-ingredient chambers (660, Figure 21).
Crawley, Huang, Kline, and Meji do not teach:
Wherein the product-dispensing system further comprises an ingredient level sensor.
	Shannon teaches a soft drink dispenser comprising:
 Wherein the product-dispensing system further comprises an ingredient level sensor (Column 14, Lines 34-39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Kline, and Meji to include the product-dispensing system further comprises an ingredient level sensor as taught by Shannon with the motivation to indicate the ingredient needs to be replenished. 

Claims 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Meji.
Regarding Claim 10:
Crawley discloses an autonomous mobile product-dispensing system (Paragraphs [0108-0109]), comprising:
		a mobile dispenser (Paragraph [0109]), comprising:
a first product-ingredient chamber (660, Figure 21), wherein a first product ingredient is disposed within the first product-ingredient chamber (Paragraph [0109]), 
a second product-ingredient chamber (660, Figure 21), wherein a second product ingredient is disposed within the second product-ingredient chamber (Paragraph [0109]), 
a control unit, wherein the control unit is configured to allow the product dispenser to move autonomously (Paragraph [0090]); and 
wherein at least one of the first and second product ingredients are dispensed at the location of the user (Paragraph [0109]).
Crawley does not disclose:
A scanner configured to acquire information usable to authenticate an identity of a user; and 
a summoning device in communication with the mobile product dispenser to and configured to summon the mobile product dispenser to a location of the summoning device and to receive information associated with an identity of the user, 
an administration device configured to authenticate the user based on information acquired by the scanner and the information associated with the identity of the user and to associate the authenticated user with a customer account, 
wherein the mobile product dispenser is configured to autonomously navigate to the location of the summoning device and to authenticate the identity of the user at the location via the scanner.
Huang teaches a mechanized mobile merchantry comprising:
A summoning device in communication with the mobile product dispenser to and configured to summon the mobile product dispenser to a location of the summoning device (Paragraph [0115]); and
wherein the mobile product dispenser is configured to autonomously navigate to the location of the summoning device (Paragraph [0115]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley to include summoning device in communication with the mobile product dispenser to and configured to summon the mobile product dispenser to a location of the summoning device and the mobile product dispenser is configured to autonomously navigate to the location of the summoning device as taught by Huang with the motivation to sell good or services to the customer at the customer’s location. 
Crawley and Huang do not teach:
A scanner configured to acquire information usable to authenticate an identity of a user; and 
		a summoning device to receive information associated with an identity of the user, 
		an administration device configured to authenticate the user based on information acquired by the scanner and the information associated with the identity of the user and to associate the authenticated user with a customer account, 
wherein the mobile product dispenser is configured to autonomously navigate to the location of the summoning device and to authenticate the identity of the user at the location via the scanner.
Meji teaches an autonomous delivery vehicle comprising:
A scanner configured to acquire information usable to authenticate an identity of a user (Paragraph [0046]); and 
a summoning device to receive information associated with an identity of the user (Paragraph [0046]), 
an administration device configured to authenticate the user based on information acquired by the scanner and the information associated with the identity of the user and to associate the authenticated user with a customer account (Paragraphs [0034], [0168], and [0178], the administration device is the subsystem for a controlling access), 
wherein the mobile product dispenser is configured to authenticate the identity of the user at the location via the scanner (Paragraphs [0046] and [0168]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley and Huang to include a scanner configured to acquire information usable to authenticate an identity of a user, a summoning device to receive information associated with an identity of the user, an administration device configured to authenticate the user based on information acquired by the scanner and the information associated with the identity of the user and to associate the authenticated user with a customer account, and wherein the mobile product dispenser is configured to autonomously navigate to the location of the summoning device and to authenticate the identity of the user at the location via the scanner as taught by Meji with the motivation to deliver the customer’s order at a location and verify that the customer is the correct customer before permitting removal of the order. 

Regarding Claim 16:
Crawley discloses a product-dispensing system (100 and 601, Figure 21), comprising:
		a mobile product dispenser (Paragraph [0109]), comprising:
a plurality of chambers (660, Figure 21), wherein each of the plurality of chambers is configured to store a beverage-ingredient (Paragraph [0109]);
		a control unit (Paragraph [0090]); 
a product dispenser (630, Figure 21) in communication with each of the plurality of chambers (660, Figure 21) and configured to dispense one or more of the beverage-ingredients from the plurality of chambers (Paragraph [0090]).
	Crawley does not disclose:
A control unit that includes a memory and is configured to receive user information including information associated with an identity of a user and a location from a mobile electronic device and to store the user information on the memory, 
wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location; 
a scanner configured to authenticate the identity of the user at the location. 
	Huang teaches a mechanized mobile merchantry comprising:
A control unit that includes a memory (Paragraph [0067]) and is configured to receive user information including information associated with an identity of a user and a location from a mobile electronic device (Paragraph [0115]), 
wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location (Paragraph [0115]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley to include a control unit that includes a memory and is configured to receive user information including information associated with an identity of a user and a location from a mobile electronic device and wherein the control unit is configured to cause the mobile product dispenser to automatically move to the location received from the mobile electronic device as taught by Huang with the motivation to sell goods or services to the customer at the customer’s location. 
	Crawley and Huang do not teach:
A control unit that is configured to store the user information on the memory; and
a scanner configured to authenticate the identity of the user at the location. 
	Meji teaches an autonomous delivery vehicle comprising:
A control unit that includes a memory and is configured to receive user information including information associated with an identity of a user (Paragraphs [0168-0169]);
the control unit (Paragraph [0154]) configured to store the user information on the memory (Paragraph [0046]), and 
a scanner configured to authenticate the identity of the user at the location (Paragraph [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley and Huang to include control unit that includes a memory and is configured to receive user information including information associated with an identity of a user, the control unit configured to store the user information on memory, and a scanner configured to authenticate the identity of the user at the location as taught by Meji with the motivation to deliver the customer’s order at a location and verify that the customer is the correct customer before permitting removal of the order. 
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the control unit of Crawley, which can store a map, can be modified to have the ability to receive the location of the user mobile device as seen in Huang while storing the information as seen in Meji. Huang receives and stores instructions (Paragraph [0067]) and the control unit of Meji can obtain multiple locations (Paragraphs [0169]). 

Regarding Claim 18:
The above-discussed combination of Crawley, Huang, and Meji accounts for this subject matter where Meji teaches wherein the identity of a user is identified using a biometric characteristic (Paragraph [0046]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Meji and Ferguson (US 20190056751 A1).
Regarding Claim 11:
Crawley discloses:
The autonomous mobile product-dispensing system (Paragraph [0109]).
Crawley and Meji do not teach do not teach:
Wherein the summoning device is coupled to a fixture disposed in the environment of operation of the mobile product dispenser.
Huang teaches:
	The summoning device (Paragraph [0115]).
	Crawley, Huang, and Meji do not teach do not teach:
Wherein the summoning device is coupled to a fixture disposed in the environment of operation of the mobile product dispenser.
	Ferguson teaches a robot vehicle comprising:
Wherein the summoning device is coupled to a fixture disposed in the environment of operation of the mobile product dispenser (Paragraph [0147], the desktop computer is the fixture).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, and Meji to include the summoning device is coupled to a fixture disposed in the environment of operation of the mobile product dispenser as taught by Fergson with the motivation to deliver the customer’s order at a location and verify that the customer is the correct customer before permitting removal of the order from the assigned compartment. 

Regarding Claim 12:
Crawley discloses:
The autonomous mobile product-dispensing system (Paragraph [0109]).
Crawley and Meji do not teach do not teach:
Wherein the summoning device is a wearable device.
Huang teaches:
	The summoning device (Paragraph [0115]).
	Crawley, Huang, and Meji do not teach do not teach:
Wherein the summoning device is a wearable device.
	Ferguson teaches a robot vehicle comprising:
Wherein the summoning device is a wearable device (Paragraph [0147], the smart watch is the wearable fixture).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, and Meji to include the summoning device is a wearable device as taught by Fergson with the motivation to verify that the customer is the correct customer before permitting removal of the order from the assigned compartment. 

Regarding Claim 13:
The above-discussed combination of Crawley, Huang, Meji, and Fergson accounts for this subject matter where Fergson teaches wherein the mobile product dispenser and the summoning device is configured to communicate with each other over a wireless network (Paragraph [0147]).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Meji, Ferguson, and Carpenter (US 20170001849 A1).
Regarding Claim 14:
Crawley discloses:
The autonomous mobile product-dispensing system (Paragraph [0109]).
Crawley, Ferguson, and Meji do not teach do not teach:
Wherein the mobile product dispenser receives health related information from the summoning device.
Huang teaches:
The summoning device gives information to the mobile product dispenser (Paragraph [0115]).
	Crawley, Huang, Ferguson, and Meji do not teach do not teach:
Wherein the mobile product dispenser receives health related information from the summoning device.	
Carpenter teaches a beverage dispensing system comprising:
Wherein the product dispenser receives health related information from the communication device (Paragraphs [0043] and [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Ferguson, and Meji to include the product dispenser receives health related information from the communication device as taught by Carpenter with the motivation to suggest beverage ingredients to the consumer. 

Regarding Claim 15:
Crawley discloses:
The autonomous mobile product-dispensing system (Paragraph [0109]).
Crawley and Meji do not teach do not teach:
Wherein the mobile product dispenser provides a recommendation for a product based on the health related information received from the summoning device.
Huang teaches:
	The summoning device (Paragraph [0115]).
	Crawley, Huang, and Meji do not teach do not teach:
Wherein the mobile product dispenser provides a recommendation for a product based on the health related information received from the summoning device.
Carpenter teaches:
Wherein the product dispenser provides a recommendation for a product based on the health related information received from the communication device (Paragraphs [0045-0046]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Ferguson, and Meji to include the product dispenser provides a recommendation for a product based on the health related information received from the communication device as taught by Carpenter with the motivation to amuse the customer based on the data to help with the selection of beverage ingredients. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Meji and Tomforde (US 20190071298 A1).
Regarding Claim 19:
Crawley discloses:
The autonomous mobile product-dispensing system (Paragraph [0109]).
Crawley, Ferguson, Huang, and Meji do not teach do not teach:
Wherein the amount charged to a user is proportional to the volume of product dispensed.
Tomforde teaches a beverage dispensing system comprising:
Wherein the amount charged to a user is proportional to the volume of product dispensed (Paragraph [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Ferguson, and Meji to include the amount charged to a user is proportional to the volume of product dispensed as taught by Tomforde with the motivation to charge the customer according the amount of beverage that was dispensed. 

Regarding Claim 20:
Crawley discloses:
The autonomous mobile product-dispensing system (Paragraph [0109]).
Crawley, Ferguson, Huang, and Meji do not teach do not teach:
Wherein the amount charged to a user is dependent upon the type of product dispensed.
Tomforde teaches a beverage dispensing system comprising:
Wherein the amount charged to a user is dependent upon the type of product dispensed (Paragraph [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, Ferguson, and Meji to include the amount charged to a user is dependent upon the type of product dispensed as taught by Tomforde with the motivation to price the product according to the cost of making the product. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huang in further view of Meji and Ko (US 20150254404 A1).
Regarding Claim 21:
Crawley discloses:
		A mobile product dispenser (Paragraph [0109]).
Crawley and Huang do not teach do not teach:
Wherein the scanner is configured to read a machine readable item displayed on the mobile electronic device.
Meji teaches:
	A scanner (Paragraph [0046]).
	Crawley, Huang, and Meji do not teach do not teach:
Wherein the scanner is configured to read a machine readable item displayed on the mobile electronic device.
	Ko teaches a dispenser comprising:
Wherein the scanner is configured to read a machine readable item displayed on the mobile electronic device (Paragraph [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawley, Huang, and Meji to include the scanner is configured to read a machine readable item displayed on the mobile electronic device as taught by Ko with the motivation to verify the user in order for the user to collect the materials. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michalski (US 2018/0056843) discloses a mobile dispenser system.
Metropulos (US 2014/0209634) discloses a mobile dispenser system.
Bailey (US 2011/0160948) discloses a mobile dispenser cart.
Jafa (US 2020/0105085) discloses a mobile vending machine.
Tansey (US 20150183627 A1) teaches a beverage maker comprising a mobile device, a waste chamber, health information, and a control unit. 
Crawford (US 11208315 B2) teaches a beverage dispensing system comprising a mobile device, a waste chamber, health information, an administration device, and a control unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753